United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCING ACCOUNTING SERVICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1074
Issued: March 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 6, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ December 14, 2006 and February 28, 2007 nonmerit decisions and
September 15, 2006 merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained an emotional condition in the performance of duty; and (2) whether the Office properly
refused to reopen appellant’s case for reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 53-year-old accountant, filed a Form CA-2 claim for benefits based on a
stress-related condition on November 2, 2004. She indicated that she became depressed and
developed anxiety due to factors of her employment.

In a statement supporting her claim, appellant alleged that inadequate training, job
procedures and oral communication by management over a period of months caused job stress,
profound depression and anxiety. In the middle of January 2004, she transferred into the DECAEurope Accounting Branch. This was a new division created to perform accounting work
transferred from Germany. Appellant was given an opportunity to learn the accounting side of
DFAS along with learning new computer systems. She was seated in a four-person group of
cubicles, by herself, separated from the other accountants and financial specialists that had
transferred into the new division. Toward the end of January appellant attended training on the
Standard Financial System (STANFINS) computer system that they would be using to input their
work. The next week she received training pertaining to the DECA area. Appellant asserted that
the instructor providing this training was unable to answer questions regarding why this
information was valid, since this course was directed to the OCONUS side of accounting for
interfund transactions and they would be working on the OCONUS side of accounting for
interfund transactions. She further asserted that the instructor basically hurried through the
remaining information provided in the chapter covering interfund transactions.
In February 2004 when work began transferring in for the DECA-Europe program, also
known as OCONUS, two men from Germany arrived to help with the transition to the new
program and to provide additional training. Appellant alleged that the two Germans did not
provide her with any individual training on the interfund transactions during the duration of their
visit, although these two men individually assisted other employees who were being trained for
the same tasks. She stated that the only training she received occurred during two group
meetings; one of these lasted about 30 minutes and concerned the OCONUS transactions along
with other DFAS-Europe payroll transactions, which were assigned to a coworker, and another
which lasted for approximately one hour.
Appellant alleged that in March 2004 Greg Swonger, her supervisor, the Chief of DECA,
Europe Accounting Branch, passed by her desk and, without even stopping, told her that she
needed to get the interfund transactions processed. She subsequently advised him that she
needed help; however, he told her he was in the middle of something or had to attend a meeting
and would get back to her. Appellant stated, however, that when her supervisor was done with
those assignments he began helping other employees but did not get back to her. She stated that
this scenario was repeated several times, until he finally had a few minutes to spare and gave her
a demonstration of the new system. Appellant watched Mr. Swonger process an interfund billing
into the system; however, while he gave her screen prints of his input he did not explain the
process. The next day, realizing that he had submitted incorrect input, Mr. Swonger checked the
system. He cancelled his initial input and reprocessed the transaction into the system with a
different interfund bill due to the error he had made. However, that transaction also failed.
Mr. Swonger did not explain this process to appellant or why or how he determined that what he
had originally processed the day before was incorrect. The next day appellant checked the
transaction, saw it was processed but recognized that it contained an error code. She researched
the information from the report and from what she determined there should have been nothing in
the error code field. When appellant approached Mr. Swonger with the report he told her not to
worry about it but again he did not explain what had happened. She stated that she was confused
and frustrated and returned to her desk to work on something else.

2

In April 2004 before inputting the interfund transactions, appellant pulled and read all the
reference material she could find pertaining to the interfund process. She stated that she was
unable to find any desk procedures or any other reference material covering the OCONUS side
of interfund for guidance on processing the transactions into the STANFINS system. Appellant
then asked a coworker to help her. The coworker told her to ask Mr. Swonger and another
coworker for help. Since Mr. Swonger had not helped appellant with her problem, she
approached the other coworker, who told her that she could not help her with the nonretail
interfund transactions since she had never done them before. Appellant again asked
Mr. Swonger for help, but the same scenario that had occurred during the previous month
happened again; Mr. Swonger had time to spend working with and answering questions for
others but never got back to appellant. Finally, with the end of the month cutoff drawing near,
she again approached him for help. Mr. Swonger suggested that they go to see another coworker
who had transferred in from the German office, since she had worked on interfund transactions
while working in Germany. This coworker explained how she inputted the transaction but stated
that the relevant codes had always been provided to her by someone else. Mr. Swonger then told
appellant to pull an old report of interfund transactions that had been processed in the German
office and use the appropriations they had used; appellant then processed the information
gathered from the old report. The next day, the daily input report still showed error codes.
Again appellant approached Mr. Swonger and asked him why she was still getting error codes.
Again Mr. Swonger stated not to worry about the error codes. He further stated that the
STANFINS system was not designed to handle nonretail interfund transactions. Appellant stated
that she was beginning to feel stress and anxiety every time she had to work the interfund
transactions; she further stated that her work problems were affecting her health by this time.
She was a diabetic and suspected that her blood sugar levels were elevated based on the different
body signs she was experiencing.
In May 2004 appellant spent several hours searching for more information regarding the
OCONUS system and re-reading everything she found on interfund. Since no one else had been
able to help her, she decided to try something on her own. Appellant decided to use the
information from the old report, but use the fund code her coworker had told her they had always
used. According to the daily input report, some of the transactions she processed were rejected
and the one that had processed still contained error codes. Appellant felt that nothing she did
seemed to be working right and her stress and anxiety persisted. She consulted a physician, who
confirmed her suspicions regarding elevated blood pressure and blood sugar levels.
In June 2004 appellant decided she would use the instructions from the course she had
taken in January, even though other students had questioned whether the procedures were
correct. This did not work either; she still was receiving error codes after inputting into the
system. Appellant’s stress and anxiety were increasing, and she was beginning to experience
difficulty sleeping at night.
In July 2004 appellant decided to return to the methods by which Mr. Swonger had
instructed her a few months before, notwithstanding her doubts as to whether this method would
work. She stated that, while she was engaged in this procedure, a coworker walked up from
behind her and watched what she was doing. In the middle of processing one of the transactions,
this coworker spoke up and told appellant that her procedures were incorrect and that she needed
to delete all of the transactions she had inputted into the system. She then walked away without

3

explaining how to correct her work. This made appellant even more confused because she
believed that this coworker’s advice contradicted what Mr. Swonger had told her regarding these
transactions. Soon after this Mr. Swonger approached appellant and told her not to worry about
processing the interfund transactions that month because Karl, an employee from Germany,
would be arriving in August to “straighten out” these transactions. In addition, Karl would bring
a report that contained problems from previous interfund transactions that she had processed.
This resulted in more stress; appellant also began to experience chest pains. She also was
reporting for work in an exhausted state due to her inability to sleep.
In August 2004 Karl arrived from Germany. He brought a report indicating that
approximately one and a half pages of transactions that had posted to the wrong ledger account
and needed to be backed out to the STANFINS system. With Karl’s help, appellant was able to
make reversals of these transactions in time to meet her end of the month deadlines. She stated,
however, that her stress and anxiety persisted because she only had one month to get all the
previously processed interfund transactions corrected and reprocessed correctly prior to
September 28, 2004, along with all of the other unfinished work on her desk.
In the middle of September 2004 DECA headquarters called Mr. Swonger, stating that
the APC code that they were using was wrong and that none of the interfund transactions should
be posted to the APC code. Appellant stated that she had been told to use this APC code in
August, based on Karl telling them that all the interfund billings were for surcharges. However,
based on his telephone call with DECA headquarters, Mr. Swonger was now contradicting Karl’s
advice and advising his employees that the interfund billings were not surcharges. Appellant
stated that this incident caused her stress level to soar to the extent that she was now having
anxiety chest pains all the time. She stated that she was so emotionally stressed that she felt like
her chest was going to explode. Appellant related that she was now going to have to reverse all
of the interfund transactions she had processed in August and the beginning of September.
DECA headquarters did offer to provide the correct appropriation lines as she could send them a
copy of one of the interfund bills she received. She provided them with a copy of a few of the
billings. By this time, appellant related, every day she went to work, till the end of September,
she was completely stressed out, constantly experiencing anxiety chest pains, and exhausted
from a lack of sleep, and feeling overwhelmed because she knew she needed to try to get as
much done as possible. She had to force herself to focus and comprehend what she was working
on. Appellant became so confused with so many transactions being processed in and out of the
system that she was having trouble figuring out what still needed to be corrected. She stated that
she became increasingly anxious and stressed because she needed to close and reverse all of the
incorrect transactions back out of the system by the end of September. When September 28,
2004, the last day, arrived, appellant processed everything that she had researched that needed to
be backed out of the system, along with processing some of the interfund billings that DECA
headquarters had provided her. The next morning when she pulled the reports to check her work
from the previous day, she saw that the transactions she had processed using the information the
DECA headquarters had provided had been rejected. At that point appellant was totally
defeated, feeling that no one could provide her with the correct information to do her job
correctly. She felt completely dysfunctional and could not even remember what she had tried to
work on that day or how she even got through the day.

4

On September 30, 2004 appellant felt that she had to force herself to go to work. When
she sat down at her desk, before beginning work, she began crying uncontrollably, as she had
reached the point where she could no longer control her stress and anxiety; she felt that she had
to remove herself from the workplace. Appellant forced herself to go to the division chief to tell
her she needed to go home. She has not returned to work since that day, as she believed herself
no longer able to tolerate the job-related stress.
In a statement dated November 9, 2004, Mr. Swonger rebutted appellant’s allegations.
He stated:
“[Appellant] joined our staff in January 2004 understanding this to be a new
workload for DFAS Columbus. The workload for DECA-Europe transferred to
DFAS Columbus beginning February 2004. The entire staff worked diligently to
learn and successfully accomplish this new workload. While the transition of a
new workload can be a stressful event, we do not concur with [appellant’s]
statements indicating her depression is a direct result of job stress and inadequate
support received by her employer. [Appellant] was provided with the same
amount and quality of support received by the entire transition team, as outlined
below. Additionally, we promote a team concept within the branch that
encourages open communication and dialogue to educate while resolving workrelated issues. As with any workload transfer, we experienced system problems
and confusing workload issues. The staff worked as a team to prioritize and
resolve these issues based on impact to the mission.
“Training: Prior to the transition, [appellant] received official classroom training
for STANFINS Data Query, STANFINS nonretail accounting, and STANFINS
DECA specific retail accounting. This training is the same type of training used
by the organization from which the workload transferred. This training provided
[appellant] and the entire staff with the basic tools necessary to begin work in
DECA Accounting. All members of the staff were provided web sites, access to
the STANFINS user manual, flowcharts, and other various forms of
documentation to assist with researching DECA accounting issues. In addition,
[appellant] was provided the Standard Operating Procedures for resale interfund,
local purchase contracts, Vendor Credit Memorandums, and TBO transactions.
Also, she received the eportal location to obtain the CCAS training manual, a
hardcopy DLA customer service handbook, and the MILSBILLS interfund
regulation.
“In February and August 2004, representatives from DFAS-Europe were onsite to
assist us. All employees were encouraged to ask for assistance specific to their
areas of responsibility. Since [appellant] did not communicate any problems, her
supervisor arranged a meeting in August to discuss the nonretail interfund issues.
After this meeting, [appellant] communicated to her supervisor she felt more
comfortable with the process.
“As illustrated above, [appellant] was provided assistance in various aspects of
her job. Additionally, she was provided names of subject matter experts in

5

various areas within our organization.... In addition, the staff received contacts at
the DFAS-Europe storefront and at DECA-Europe. It seems, based on
[appellant’s] statement that she did not consider reference material, personal
contacts or contact with her supervisor to be adequate, however, the quality was
excellent. While her supervisor may have been busy with other issues when
[appellant] approached him, he did follow up when he had the time to devote his
attention to her questions.”1
Mr. Swonger noted that the area in which appellant was experiencing difficulties,
nonretail interfund billings, constituted only a small portion of her job duties. He listed a number
of other job duties appellant was charged with, including retail interfund bills, retail unmatched
disbursements on the accounts payable file, local purchase control problem instruments, working
in CCAS reports for two appropriations, receiving transactions by others from the control
section, issuing accordingly and ensuring they are processed in a timely fashion, and processing
corrections initiated by the customer. Mr. Swonger indicated that appellant was very successful
in the majority of her other job duties, and received favorable performance evaluations and
awards as well as compliments from customers for her responses to their issues.2 He stated:
“[Appellant] did not make us aware of her stress issue until September 30, 2004
when she brought it to the attention of her Division Chief, Barbara Crawford.
During this discussion, [appellant] indicated that she has had a history of
depression for some time. She stated that she was struggling with her depression
currently due to certain situations in her life. [Appellant] indicated her stress was
exacerbated by her concerns over her job performance and that her mother’s
periodic health problems were also a major contributor to her emotional state. At
this time, [appellant] was reassured by Ms. Crawford about her performance and
approved for leave for the remainder of the week in order to try to resolve her
emotional issues.”
In regard to appellant’s assertion that she was isolated from the other employees,
Mr. Swonger stated that she worked in the same area as her coworkers and her supervisor. When
he received notice of appellant’s claim that her depression was work related he offered her a
change of position, but she declined the offer. He enclosed copies of the standard job
descriptions for appellant’s position. Mr. Swonger indicated that the employing establishment
reviewed appellant’s time slips and determined that her work comprised far less overtime and
compensatory time than other employees in the group. He stated that her time slips also
indicated that she worked a full day on only two of the months closing dates since January and
frequently used leave.

1

The employing establishment submitted copies of email correspondence between management and appellant
and between management and other personnel indicating that management had been supportive of appellant and
similarly situated employees during her transition to the new program.
2

The record contains copies of appellant’s performance ratings for May 1, 2003 to April 30, 2004, exceptional,
exceeded all elements; May 1 to December 28, 2003, exceptional, exceeded all elements; and May 1, 2004 to
April 30, 2005, exceeded all elements, fully successful.

6

In a December 29, 2004 report, Dr. Michael Chan, Board-certified in family practice,
noted that appellant had endured an emotionally abusive 30-year marriage. He related that
appellant had received nonspecific, inaccurate and sparse communication and direction during
her OCONUS training. Because of these factors, she was unable to complete this segment of her
work assignment. Dr. Chan advised that appellant’s inability to complete this portion of her
assignment and the prolonged stress she endured in her office environment caused a relapse of
major depression, recurrent and severe. He stated:
“Prior to this relapse, she had been stabilized on Effexor. This relapse manifested
itself in the following manner: poor concentration, erratic sleeping patterns, high
blood sugars [due to her diabetes], anxiety, depressive moods and chest pains. In
addition to the above symptoms, [appellant’s] relapse has put an inordinate
amount of strain on her current marriage. She believes that what she wants and
needs is ‘unimportant,’ therefore, she hesitates to communicate fully with her
husband and children. This causes misunderstandings in her marriage.”
By decision dated February 4, 2005, the Office denied appellant’s claim on the basis that
she failed to establish any compensable factor of employment and thus fact of injury was not
established.
On March 2, 2005 appellant requested an oral hearing, which was held on June 28, 2006.
In a report dated February 9, 2005, Dr. Sarah Jonaus, Board-certified in internal medicine
stated:
“[Appellant] has been a patient of this clinic for many years. She was first
diagnosed with depression in 1994, and was stable until October 2004. At that
time, [appellant] had fairly acute and significant worsening of her anxiety and
depression. This was due to changes that occurred at work as well as social
stressors at home with her family. Unfortunately, at that time she was unable to
function well, and I did advise her to take some time off of work to facilitate her
recovery. Since that time, [appellant] has required multiple changes in
medication including increasing her dose of Effexor and use of benzodiazepines
including both Xanax and Ativan. She was evaluated at M[oun]t Carmel East
hospital for profound depression and has been treated in group therapy as well as
private therapy and evaluations by a psychiatrist. Because of her profound
depression, the patient was unable to work.
“In addition to causing significant mental strain, [appellant’s] worsening
depression and anxiety also affected her diabetic control. During the time of her
increased anxiety and depression, [appellant’s] blood sugars were elevated and
much more difficult to control as was her blood pressure.”
Appellant submitted a statement describing her previous mental health history, which was
received by the Office on March 24, 2005. She indicated that she was not diagnosed with
depression until her late twenties and was prescribed medication to help her control the
depression. At the age of 29, in 1980, appellant attempted suicide by taking an overdose of anti-

7

depressant medication. In 1994 she was prescribed Prozac by a physician who was treating her
for diabetes. Appellant stated that through her treatment with Prozac and years of psychiatric
treatment she was able to terminate her 29-year marriage in 1998. She continued to take Prozac
until 2003, when she switched to Effexor at the behest of Dr. Jonaus.
Appellant submitted a March 1, 2005 statement in which she challenged statements made
by Mr. Swonger and reiterated her previous allegations regarding her difficulties in the
OCONUS training program.
At the hearing, appellant reiterated her allegations that she received inadequate training
and inadequate procedures when she assumed her duties with the nonretail interfund, OCONUS
program. She reviewed her history of psychiatric problems, indicating that she had previously
been on medication for depression and panic attacks, stemming from her previous marriage, had
attempted suicide in 1980 at the age of 29, and had periodically missed days from work due to
depression. Appellant stated that she had been able to work until August 2004 when she began
experiencing panic attacks, chest pains, flare-up in her diabetes condition, and insomnia as the
end of the fiscal year approached and the pressure on her intensified. She asserted that she
constantly thought about her work ethic, even when she was at home. Appellant testified that
she feared that she was not serving her DFAS customers in a competent manner or adhering to
the employing establishment’s accounting principles. She acknowledged that the employing
establishment offered her a transfer to another position; however, she stated that they did not
offer her this position until October 2004, after she had stopped working due to her alleged
emotional condition.
In a statement dated July 11, 2006, Mr. Swonger disputed appellant’s testimony that the
STANFINS system was incapable of handling the nonretail interfund transactions and that
appellant did not receive adequate on-site training and support. He acknowledged that there
were some system problems and workload issues, as with any workload transfer; however, he
reiterated that he advised appellant that these errors were not a problem. Mr. Swonger stated that
he contacted personnel who inputted nonretail interfund transactions at DFAS-Rome, obtained
their advice and inputted a sample transaction, which they reviewed to validate the following day
to see if it processed correctly. If they were not processed correctly, they would reverse the
erroneous transaction and try it again. Mr. Swonger said that personnel arrived from Germany in
August 2004 to help with the transitional problems -- he noted that they also used the
STANFINS system -- and reiterated that the majority of appellant’s workload was not related to

8

the nonretail interfund bills. He also reiterated that appellant’s lack of ability to input these
interfund bills was not held against her on her appraisal.3
In a July 11, 2006 statement, Ms. Crawford, the former division Chief of DECA
Accounting, stated that appellant came into her office at the end of September and told her she
was very stressed and wanted to go home.
Appellant indicated that she suffered from
depression and was having difficulty coping at work and was experiencing stress caused by her
mother’s health problems. Ms. Crawford stated that she was unaware of appellant’s depression
prior to that conversation. She advised that when appellant returned to work she communicated
more about her illness and they rearranged her duties so that she no longer had to deal with
nonretail interfund transactions.4
By decision dated September 15, 2006, an Office hearing representative affirmed the
February 4, 2005 Office decision.
By letter dated November 9, 2006, appellant requested reconsideration.
By decision dated December 14, 2006, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
By letter dated January 24, 2007, appellant requested reconsideration.
Appellant submitted a January 17, 2006 report from Janet Clark, Ph.D, in psychology,
who noted that appellant was involved in a dysfunctional marriage from 1969 to 2000 in which
she received minimal emotional support from her husband. This led to a total loss of self3

In a statement dated August 15, 2006, appellant’s coworker, Barbara Figurski, stated:
“I wanted to write and tell the frustrations we encountered when we first started our jobs in
DECA-Europe.
“I personally was very frustrated because the help we had available didn’t know a lot of the
procedures. The people who did know the procedures were not willing to help because the jobs
we held were a higher grade than theirs. I cannot blame anyone in particular because I’m sure
they did what they could for me. Our supervisor even apologized for not spending more time with
us.
“Problems also arose because [appellant] and I came from jobs that were totally alien to the DECA
procedures and most of the others in DECA-Europe had worked in the United States DECA before
they transferred. We had used completely different computer programs, processes, etc. I can say
that if I was not as mentally strong as I was, I many have had a similar outcome as [appellant].
“As far as working with [appellant], I thought she was not treated well when she got sick. I heard
rumors that they were looking for ways to fire her and even heard the rumor that it was going to
happen. I was aware of her processing work and having to reverse it and do it again as a trial and
error thing. I heard her blamed for not getting something done which wasn’t her job in the first
place. I understand her outcome now and wished I had done more to help while she was here.”

4

Appellant submitted an August 18, 2006 statement which disputed the July 11, 2006 statements from
Mr. Swonger and Ms. Crawford.

9

esteem, including a suicide attempt in 1980. Dr. Clark related that appellant began to experience
physical problems in 1992, which were diagnosed as symptoms of diabetes in 1993. As noted
earlier, appellant was prescribed Prozac in 1994 and was diagnosed as having major depression
in 1994.
Dr. Clark further noted that appellant experienced increased stress around
September 2004, the point when her work-related problems culminated, due to her mother’s
deteriorating health.
Dr. Clark related that appellant experienced irritability, sleeplessness, lack of contact with
other family members, low energy level, mood swings, crying spells and feelings of hopelessness
and helplessness. She diagnosed major depression, recurrent, severe; panic disorder with
agoraphobia, deferred, obsessive-compulsive features. Dr. Clark noted that appellant returned to
work in January 2005, but attempted suicide in June 2005. She concluded:
“It is my opinion that [appellant’s] disability is directly related to her employment
as accountant [with the employing establishment] as is typical of people who are
accountants, [appellant’s] personality characteristics include perfectionism,
devotion to work and productivity and overconscientiousness. When [appellant]
was unable to perform her job correctly, this placed a great deal of stress on her.
She attempted to solve the problem through a number of means, but she had no
experience and inadequate training in this specific area, so that she was still
unable to complete her job assignment with nonretail interfund transactions. Over
time, she felt more and more stressed, leading to her emotional “breakdown” and
her inability to function at work. Following return to work, she remained stressed
and soon relapsed, which led to an inability to perform job duties and a suicide
attempt.... There are major disruptions in recreation and relationships as a
function of her psychological difficulties and self-esteem is low. She is unable to
work.”
By decision dated February 28, 2007, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.5 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.6

5

See Debbie J. Hobbs, 43 ECAB 135 (1991).

6

See Ruth C. Borden, 43 ECAB 146 (1991).

10

The initial question is whether appellant has established factors of employment that
contributed to her alleged emotional condition or disability. Where the disability results from an
emotional reaction to regular or specially assigned work duties or a requirement imposed by the
employment, the disability comes within the coverage of the Act.7 On the other hand, disability
is not covered where it results from an employee’s fear of a reduction-in-force, frustration from
not being permitted to work in a particular environment or to hold a particular position, or to
secure a promotion. Disabling conditions resulting from an employee’s feeling of job insecurity
or the desire for a different job do not constitute a personal injury sustained while in the
performance of duty within the meaning of the Act.8
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that she sustained stress in the performance of her duties as an
accountant pertaining to her transition to the new OCONUS computer system, involving the
inputting of nonretail transactions, and her monthly and yearly quotas. The Board has held that
emotional reactions to situations in which an employee is trying to meet his or her position
requirements are compensable.9 As appellant has related that her emotional condition was
aggravated by the requirements of her work as an accountant, she has established a compensable
factor of employment. Appellant’s supervisor, Mr. Swonger, acknowledged that there were
problems with the OCONUS system transition and that appellant required assistance from him
and from other employees on several occasions. The reports from Drs. Jonaus and Chan
indicated that appellant experienced increasing anxiety, self-doubt, hopelessness and crying
spells related to stress at work since being transferred to a new position in January 2004. These
physicians noted that she felt overwhelmed, stressed and concerned about her ailing mother, who
had recently undergone open heart surgery. Dr. Jonaus diagnosed depression and anxiety and
released appellant from work. Dr. Chan stated that appellant experienced poor concentration,
erratic sleeping patterns, high blood sugar level due to her diabetes, anxiety, depressive moods
and chest pains. He noted that she had endured an emotionally abusive 30-year marriage and
had developed a major depression condition, for which she had been prescribed Effexor.
Dr. Chan advised that appellant’s problems with completing her assignments and the prolonged
stress she endured in her office environment caused a relapse of major depression, recurrent and
severe.
The Board finds that appellant has established a compensable factor of employment
under Cutler. Appellant therefore has established a prima facie claim for compensation. The
Board further finds that the reports from Drs. Jonaus and Chan are sufficient to raise an inference
of causal relationship between appellant’s emotional condition and her accepted employment
factor to require further development of the medical evidence. The physicians attribute an
aggravation of her condition, in part, to the work requirements of her position. Furthermore,
7

Lillian Cutler, 28 ECAB 125 (1976).

8

Id.

9

See Lillian Cutler, supra note 4.

11

appellant’s psychologist, Ms. Clark, opined that appellant’s difficulties in performing her job
duties regarding nonretail interfund transactions led to an aggravation of her emotional
condition. For this reason, the case will be remanded to the Office for further development of
the claim.10
As to the other allegations raised, the Board finds that appellant has submitted
insufficient evidence to establish compensable factors of employment. An employee’s emotional
reaction to an administrative or personnel matter is not covered under the Act, unless there is
evidence that the employing establishment acted unreasonably.11 In the instant case, appellant
has presented no evidence that the employing establishment acted unreasonably or committed
error with regard to the incidents of alleged unreasonable actions involving administrative or
personnel matters on the part of the employing establishment. The Board has held that an
employee’s dissatisfaction with perceived poor management constitutes frustration from not
being permitted to work in a particular environment or to hold a particular position and is not
compensable under the Act.12 Appellant has not submitted sufficient evidence to support her
allegations that the employing establishment ignored her requests for assistance, gave her
incorrect and contradictory instructions, imposed an unusually heavy workload and issued
unreasonable deadlines. She asserted that she received insufficient training and guidance from
management in transitioning to the OCONUS system and inadequate responses to her requests
for assistance. However, these complaints were rebutted by the statements from Mr. Swonger,
who indicated that appellant underwent the same training procedures as other employees in her
group and had access to the same training resources and means of assistance. The memoranda
and letters from Mr. Swonger and other management personnel indicated that appellant, along
with other employees, experienced difficulties in working out the inevitable glitches entailed by
transitioning to a new system, but that the majority of its employees eventually adjusted and
adapted to the new procedures. The employing establishment demonstrated that it made efforts to
assist appellant with her transition and that she was given sufficient time to complete her work
assignments. Mr. Swonger and Ms. Crawford also indicated that appellant was assisted by other
employees who were knowledgeable in the OCONUS program.
While Mr. Swonger
acknowledged that he had been busy during one or two of the times when appellant approached
him for assistance, he asserted that he endeavored to get back to appellant and address whatever
concerns she may have had. In addition, while appellant asserted that she felt extreme pressure
due to the errors she encountered while attempting to use the new system, her persistent inability
to successfully input nonretail, interfund transactions, and the pressure to meet quotas and
deadlines, the record indicates that the employing establishment sought to reassure appellant that
10

In light of the Board’s decision to set aside the September 15, 2006 decision of the hearing representative, it
need not consider the December 28, 2006 and February 28, 2007 nonmerit decisions. However, the Board notes that
the Office did not consider Dr. Clark’s January 17, 2006 report, submitted by appellant with her request for
reconsideration, in its February 28, 2007 decision. This report provided an extensive, thorough review of the
evolution of appellant’s emotional condition and constituted probative evidence of how this condition may have
been aggravated or contributed to by her work environment in August and September 2004. The Board therefore
instructs the Office, on remand, to consider this report along with any other medical evidence adduced prior to the
issuance of its de novo decision.
11

See Alfred Arts, 45 ECAB 530, 543-44 (1994).

12

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

12

it had anticipated errors and problems with the transition. Mr. Swonger produced evidence that
management was understanding and supportive of appellant and had tried to assuage her
concerns over the errors and difficulties in adjusting to the new system. He also demonstrated
that he had attempted to tailor appellant’s work requirements and standards to whatever
difficulties she was experiencing. Ms. Swonger also stated that management had repeatedly
indicated to appellant both verbally and in writing that it wanted to work with her in addressing
performance issues. Appellant also has not established that she was subjected to unreasonable
demands in setting performance guidelines for her. Thus, these actions on the part of
management did not constitute a factor of employment.
Regarding appellant’s allegation that she developed stress due to the uncertainty of her
job duties and her insecurity about maintaining her position, the Board has previously held that a
claimant’s job insecurity is not a compensable factor of employment under the Act.13 Finally, in
regard to appellant’s assertion that she was isolated from the other employees at the worksite, the
employing establishment indicated that she worked in the same area with her coworkers and her
supervisor.
Accordingly, appellant has presented no evidence that the employing establishment acted
unreasonably or committed error with regard to these incidents of administrative managerial
functions. A reaction to such factors did not constitute an injury arising within the performance
of duty; such personnel matters were not compensable factors of employment in the absence of
agency error or abuse.
On remand, the Office should prepare a statement of accepted facts and further develop
the medical evidence as appropriate. After such development as deemed necessary, the Office
shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

13

ORDER
IT IS HEREBY ORDERED THAT the September 15, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed in part, and set aside and remanded in part, for
further action in conformance with this decision.
Issued: March 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

